 

Execution Copy

 

CONSULTING AGREEMENT

 

THIS CONSULTING AGREEMENT (this “Consulting Agreement”) is made and entered into
between Corbus Pharmaceuticals Holdings, Inc. (the “Company”), and Dr. Mark A.
Tepper (the “Consultant”). The Company and the Consultant are referred to herein
as the “Parties.”

 

The Parties understand and agree that the Consultant may revoke his acceptance
of this Consulting Agreement and that certain Separation and General Release
Agreement (collectively, the “Agreements”) between the Parties at any time
within seven (7) business days following Consultant’s execution and delivery of
the Agreements to the Company. Provided that Consultant does not revoke or
rescind his execution and acceptance of the Agreements, this Consulting
Agreement shall become effective on the 8th business day following the date that
Consultant executes and delivers the Agreements to the Company (the “Effective
Date”).

 

RECITALS

 

WHEREAS, the Company is a clinical stage drug development company with the
industry’s leading pipeline focused on treating inflammatory and fibrotic
diseases through the endocannabinoid system pathways;

 

WHEREAS, the Consultant is a former founder, owner, officer, and principal of
the Company and has historical knowledge about the operation and management of
the Company;

 

WHEREAS, the Company desires to engage the Consultant to provide Services (as
defined in Section 1 below); and

 

WHEREAS, the Consultant is willing to provide such Services to the Company upon
the terms and subject to the conditions set forth in this Consulting Agreement;

 

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Consultant
hereby agree as follows:

 

1. Services. During the Term, as defined below, the Consultant shall make
himself available, as reasonably necessary, to provide advisory services related
to the pre-clinical and clinical development of the Company’s endocannabinoid
platform and business development efforts and such other services as requested
by the Company, at such times and locations as mutually agreed to by the Parties
(the “Services”). The Consultant agrees to perform the Services in a good and
workmanlike manner and in accordance with those practices, methods and standards
of care, skill and diligence normally provided by professional consultants in
the performance of similar services.

 

   

 

 

2. Independent Contractor Status. The Parties acknowledge and agree that the
Consultant’s relationship with the Company is that of an independent contractor
and nothing in this Consulting Agreement shall be construed as creating a
partnership, joint venture or employer-employee relationship. The Consultant
acknowledges that he will not be entitled to any of the benefits that the
Company may make available to their employees, such as group insurance, vacation
or retirement benefits. The Consultant acknowledges and agrees that he is free
from the control and direction of the Company in the means and method of
performance of the Services and that the Services are outside the usual course
of business of the Company. The Consultant acknowledges and agrees that the
Services he is providing may be conducted from wherever he believes is
reasonably necessary and at times that are deemed reasonably necessary by the
substance of the Services being provided. The Consultant acknowledges and agrees
that he is not economically dependent on the consulting relationship which is
the subject matter of this Consulting Agreement. The Consultant further
acknowledges and agrees that: (i) he is responsible for providing the know-how
necessary to perform the Services; (ii) he shall not engage or employ any
workers to assist him in the Services; (iii) he is solely responsible for
complying with all applicable local, state and federal laws governing
self-employed individuals, including, but not limited to, obligations such as
payment of federal and state taxes, social security, disability and other
contributions attributable to performance of the Services; and (iv) he is solely
responsible, and will indemnify and hold the Company and its parent companies,
subsidiaries, affiliates, successors and assigns, and their respective
directors, officers, members, managers, employees, and agents harmless, for any
payment of taxes on compensation that the Consultant receives for the Services.

 

3. Term and Termination. The term of this Consulting Agreement (the “Term”)
shall begin on April 1, 2019 (subject to revocation by the Consultant before the
Effective Date) and shall continue until the eighteen (18) month anniversary of
this Consulting Agreement, subject to earlier termination for Cause, as defined
below. For purposes of this Consulting Agreement, “Cause” means the
Consultant’s: (i) material breach of any term or condition of either of the
Agreements including but not limited to Sections 5, 7, 8, 9, and 10 of the
Consulting Agreement; (ii) conviction of a felony for a crime of moral turpitude
or (iii) engagement in fraud or embezzlement.

 

4. Fee. During the Term, the Company shall pay the Consultant a monthly fee of
$33,667.00 for the Services (the “Fee”). The Consultant shall invoice the
Company for this fee on a monthly basis at the beginning of each month. All
invoices shall be paid within thirty (30) days of receipt. Additionally, the
Company will reimburse the Consultant for reasonable out of pocket expenses
approved in advance by the Company if greater than one hundred dollars ($100)
and incurred in connection with providing the Services, supported by appropriate
documentation.

 

5. Confidentiality. The Consultant acknowledges that the Company possesses, or
may in the future possess Confidential Information, as defined below, that has
been disclosed to, or has otherwise become known to, the Consultant by virtue of
his engagement by the Company. For purposes of this Consulting Agreement,
“Confidential Information” means any trade secrets, proprietary information or
confidential information of the Company and/or its respective affiliates
(collectively “Company Entities”), including without limitation, data, client
information, client lists and other financial information, in any and all forms
of media whether now known or developed in the future. Confidential Information
shall not include any information which (A) is or becomes generally available to
the public other than as a result of the Consultant’s breach of the Consultant’s
common law or contractual obligations to the Company; (B) becomes available to
the public on a non-confidential basis from a source other than the Consultant,
provided that such source is not bound by a confidentiality agreement with, or
by other contractual, legal or fiduciary obligation of confidentiality to, the
Company or any other party with respect to such information; or (C) has been or
is subsequently independently conceived or developed without use of or reference
to the Confidential Information. During the Term and at all times thereafter,
the Consultant shall not disclose or use for his own benefit, or for the benefit
of any other individual or entity, any Confidential Information, except in the
good faith performance of the Services.

 

 -2- 

 

 

6. Defend Trade Secrets Act Whistleblower Immunity. The Consultant understands
and acknowledges that he shall not be held criminally or civilly liable under
any Federal or State trade secret law for the disclosure of a trade secret that
(a) is made (i) in confidence to a federal, state, or local government official,
either directly or indirectly, or to an attorney; and (ii) solely for the
purpose of reporting or investigating a suspected violation of law; or (b) is
made in a complaint or other document filed in a lawsuit or other proceeding, if
such filing is made under seal. The Consultant further understands and
acknowledges that if he files a lawsuit for retaliation by the Company for
reporting a suspected violation of law, he may disclose the trade secret to his
attorney and use the trade secret information in the court proceeding, if he
files any document containing the trade secret under seal and does not disclose
the trade secret, except pursuant to court order.

 

7. Ownership of Inventions. The Consultant agrees that all inventions,
improvements, discoveries, methods, developments, ideas, data, information,
works of authorship, improvements and suggestions, whether patentable or not,
made, devised, conceived, developed or perfected by the Consultant alone or with
any other person or persons during and in the course of the engagement of the
Consultant by the Company and in connection with the Services, which are related
to the products or services of the Company, or components thereof, or modified
for use by, developed or under development for, or pertaining to the Company’s
business (including research and development) and any works of authorship,
including but not limited to any and all reports, protocols, publications or
compilations of data of every kind and description prepared or devised by the
Consultant or under the Consultant’s direction while performing Services and
which relate to or arise out of the actual or demonstrably anticipated business
activities of the Company (collectively referred to as “Developments”), are
commissioned by the Company and considered “works made for hire” to the greatest
extent permitted under the copyright laws of the United States and are the sole
and exclusive property of the Company.

 

8. Return of Property. Upon termination of this Agreement or at such other
reasonable times requested by the Company, the Consultant agrees to promptly
deliver to the Company all Company property, regardless of the form or media,
provided to the Consultant in connection with the Services or created by the
Consultant in connection with the Services, and to refrain from making,
retaining or distributing copies thereof except in connection with performance
of the Services.

 

9. Non-Solicitation. During the Term (and any extension thereof), and for a six
month period thereafter, the Consultant shall not, directly or indirectly,
whether on behalf of himself or anyone else: (i) induce or attempt to induce a
business associate of the Company to refrain from doing business with the
Company; (ii) use for his benefit or disclose the name and/or requirements of
any such business associate to any other person or persons, natural or
corporate; or (iii) solicit any of the employees of the Company to leave the
employ of the Company or hire anyone who is an employee of the Company or has
worked for the Company during the previous 12 months.

 

 -3- 

 

 

10. Non-Competition. During the Term (and any extension thereof), and for a six
month period thereafter, the Consultant shall not directly or indirectly (i)
serve as a partner, principal, shareholder, licensor, licensee, employee,
officer, director, manager, agent, representative, advisor, promoter, associate,
investor, or otherwise for any Competitive Business (as defined below), (ii)
build, design, finance, acquire, lease, operate, manage, control, invest in,
work, or consult for or otherwise join, participate in, or affiliate himself
with, any Competitive Business or (iii) take any preparatory steps with respect
to any of the foregoing. The foregoing covenant shall cover the Consultant’s
activities in every part of the world in which the Consultant provided services
or had a material presence or influence. The foregoing shall not apply to the
Consultant’s ownership of shares in a publicly-traded entity in which the
Consultant does not materially participate and in which the Consultant’s
ownership interest is one percent (1%) or less. “Competitive Business” means any
business that is developing a synthetic cannabinoid drug for the treatment of
any medical condition.

 

11. Certain Remedies. The Consultant acknowledges and agrees that the
restrictions contained in Sections 5, 7, 8, 9 and 10 of this Agreement are
reasonably necessary to protect the legitimate business interests of the
Company, and that any violation of any of the restrictions will result in
immediate and irreparable injury to the Company for which monetary damages will
not be an adequate remedy. The Consultant further agrees that, in addition to
enforcing this restriction, the Company may have other rights and remedies under
common law or applicable laws relating to the protection of trade secrets. In
the event of a breach or threatened breach by the Consultant of Sections 5, 7,
8, 9 or 10 of this Agreement, the Consultant agrees that the Company, in
addition to any other legal and equitable remedies available to them, will be
entitled to provisional and injunctive relief from an appropriate forum. The
Consultant further agrees that no bond will be required to be posted by the
Company in connection with any such application for provisional or injunctive
relief. The Consultant acknowledges and agrees that the Company may pursue any
remedy available to it, concurrently or consecutively in any order, and the
pursuit of one such remedy will not be deemed to be an election of remedies or
waiver of the right to pursue any other remedy.

 

12. Binding Agreement; Assignment. The rights and obligations of the parties
under this Agreement inure to the benefit of and are binding upon the heirs,
administrators, executors, successors, and assigns of the parties; provided that
the obligations and duties of the Consultant hereunder may not be assigned or
delegated. The Company may assign this Agreement without the Consultant’s
consent.

 

13. Waiver. No waiver by either party of any breach or non-performance of any
provision or obligation of this Agreement shall be deemed to be a waiver of any
preceding or succeeding breach of the same or any other provision of this
Agreement.

 

14. Governing Law and Venue. This Agreement shall be governed, interpreted, and
construed exclusively according to the laws of the Commonwealth of
Massachusetts. The parties agree that the exclusive venue for the resolution of
any dispute arising from this Agreement shall be in the state and federal courts
located in the Commonwealth of Massachusetts.

 

 -4- 

 

 

15. Headings, References, Pronouns, Construction, etc. Captions and section
headings used herein are for convenience only and are not a part of this
Agreement and will not be used in construing it. All singular terms used herein
include the plural and vice versa. All pronouns used herein are deemed to cover
all genders. The language in this Agreement will be deemed the language chosen
by the parties to express their mutual intent and no rule of strict construction
will be applied against any party.

 

16. Entire Agreement. This Agreement constitutes the entire agreement of the
parties with respect to the Services, and this Agreement may be modified only by
an agreement in writing signed by both of the parties.

 

17. Severability. If any provision of this Agreement shall be invalid or
unenforceable to any extent or in any application, then the remainder of this
Agreement and of such term and condition, except to such extent or in such
application, shall not be affected thereby, and each and every term and
condition of this Agreement shall be valid and enforced to the fullest extent
and in the broadest application permitted by law.

 

18. Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed an original and all of which together will
constitute one and the same agreement. Signature by facsimile or electronic copy
is valid and will be effective upon receipt.

 

[SIGNATURES APPEAR ON NEXT PAGE]

 

 -5- 

 

 

IN WITNESS WHEREOF, the parties hereto have executed or caused this Consulting
Agreement to be duly executed as of the day and year written below. Provided
that Consultant does not revoke or rescind his execution and acceptance of
either of the Agreements, this Consulting Agreement shall become effective on
the 8th business day following the date that Consultant executes and delivers
the Agreements to the Company.

 

Agreed to and accepted on this 31st day of March, 2019.

 

  /s/ Mark A. Tepper   Mark A. Tepper

 

Agreed to and accepted on this 31st day of March, 2019.

 

  CORBUS PHARMACUETICALS HOLDINGS, INC.         By: /s/ Yuval
Cohen                          Name:

Yuval Cohen

  Title:

Chief Executive Officer

 

[Consulting Agreement]

 

   

 

 